Citation Nr: 1227336	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-44 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, for residuals of cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2011, the Veteran and the Veteran's spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in April 2012 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in June 2012 and a copy of this opinion was sent to the appellant and his representative in June 2012.  A response to the letter was received in July 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has additional disability of residuals of a cerebrovascular accident; the proximate cause of this additional disability was that VA furnished care for the Veteran's hypertension that did not meet a reasonable standard of care. 


CONCLUSION OF LAW

The criteria for compensation benefits for residuals of cerebrovascular accident as a result of treatment performed at VA medical facilities, under the provisions of 38 U.S.C.A. § 1151, have been met.  38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident as a result of VA treatment, which constitutes a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.

The Board notes that the Veteran's claim was filed in March 2010.  The governing provisions of 38 U.S.C.A. § 1151, effective October 1, 1997, are outlined below.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Pursuant to 38 U.S.C.A. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010).

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that his cerebrovascular accident (CVA) leading to residuals including left side hemiparesis, is due to a failure of the Veteran's VA physician to adequately treat his hypertension.

The Veteran was treated for a cerebrovascular accident in December 2009 and was noted to have been started on hypertension medication at that time.  Subsequent treatment notes reveal that the Veteran's stroke resulted in left sided hemiparesis.  The Veteran's post stroke impairments were noted to be left visual field loss, left hemiplegia, and left facial weakness without dysarthria.  A December 2009 computed tomography (CT) scan of the head revealed moderate sized area of subacute ischemic infarct in the right posterior parieto occipital region.  There was no hemorrhage.  There was an old left basal ganglia lacunar infarct.  

In April 2006 the Veteran was noted to have blood pressure of 146/76.  In March 2007 the Veteran's blood pressure was measured at 134/ 78 and the Veteran was given a hypertension education pamphlet.

In April 2007 the Veteran had a blood pressure of 138/83 and was noted to have blood pressure elevation and hypercholesterolemia.  The Veteran was advised to recheck his blood pressure between visits and to report sustained elevations above 140/90.  It was noted that there was a possible need to consider medication.  The Veteran was asked to modify his diet and it was noted that persistent elevation of the LDL cholesterol above 100 will prompt a recommendation to treat medically.

In March 2008 the Veteran was noted to have a blood pressure of 170/84, 160/84, and 152/80.  The Veteran was found to have hypertension.  The Veteran was asked to check his blood pressures over the next couple of weeks and was told that if they are still elevated he would be placed on medication.  He was told to call if his blood pressures remained over 140/89.  He was diagnosed with hyperlipidemia.  It was noted that if changes to the Veteran's diet did not bring cholesterol down then he would "definitely" need to go on medication.

A March 2009 treatment note indicates that blood pressure readings of the Veteran revealed elevated blood pressure since the last visit.  A March 2009 treatment note revealed blood pressure measurements of 147/77, 143/78, and 144/76.  This was noted to be a little better than the prior year.  The Veteran's cholesterol was noted to be improving.

Hypertension was noted in March 2009.  The Veteran's blood pressure was noted to still be elevated somewhat.  It was noted that this may be related to smoking and that if it did not improve in a year then medication would be prescribed.  The Veteran's hyperlipidemia was noted to be improving.

In November 2009 the Veteran's blood pressure was measured at 138/83 and 151/85.  

In December 2009 the Veteran's blood pressure was measured at 169/96, 163/95, and 155/98.

A December 2009 magnetic resonance imaging (MRI) scan revealed right middle cerebral artery distribution infarct with watershed characteristics involving portions of the right frontal, temporal and parietal lobes.  There was no evidence for hemorrhagic transformation.  The right internal carotid artery was patent.  There was an old focal infarct involving the anterior left putamen and adjacent anterior limb of the left internal capsule and head of caudate nucleus.  There was nonspecific white matter changes consistent with small vessel ischemic change.  There were inflammatory changes within the posterior right ethmoid and adjacent sphenoid sinus.

A December 2009 magnetic resonance angiography (MRA) revealed occluded right middle cerebral artery involving the distal right M1 segment and proximal M2 segments corresponding to area of infarct.  Caliber variation with ectasia involving the left posterior cerebral artery as described consistent with atherosclerotic change.  Questionable mild aneurysmal dilation in its proximal segment.

A December 2009 treatment note indicates that the Veteran had several risk factors for stroke, including smoking and previous stroke, hypertension, and dyslipidemia.  The Veteran was noted to have a history of hypertension without medication.

The Veteran was noted to have had a stroke and that there was concern for possible patent foramen ovale (PFO) in December 2009.  In another note, dated in December 2009 the Veteran was noted to have a patent foramen ovale.

A December 2009 electroencephalogram was consistent with a recent cerebrovascular accident.

A December 2009 private conference report indicates that there was a finding by echocardiogram of a probable patent foramen ovale which might be related to the older stroke or the acute stroke.

A January 2010 private treatment note indicates that the patent foramen ovale was the potential cause of the current stroke and possibly the previous stroke noted by the imaging studies.  Another January 2010 private treatment note indicates that the stroke was probably associated with patent foramen ovale.

In a private treatment note, dated in January 2010, it is indicated that the moderate to large sized patent foramen ovale was likely cause of the stroke.

In June 2010 the Veteran was afforded a VA Compensation and Pension (C&P) brain and spinal cord examination.  The examiner noted that the Veteran had a stroke in December 2009 and that the Veteran was contending that his stroke was due to failure by VA physicians to adequately treat his hypertension.  The examiner noted that the blood pressure readings over the prior years had been 146/76 in April 2006, 138/83 in March 2007, 170/84 and 152/80 in March 2008, 143/78 in March 2009, and 138/83 in November 2009.  Studies performed after the Veteran's stroke revealed evidence of an old left basal ganglia and internal capsule cerebrovascular accident.  A CT scan angiogram revealed no significant carotid artery disease.  The Veteran had a history of a patent foramen ovale and this was confirmed by a subsequent echocardiogram with bubble test.  The VA cardiologist recommended that the patent foramen ovale be repaired to prevent any further cerebrovascular accidents.  The examiner rendered the opinion that the Veteran's cerebrovascular accidents were not related to uncontrolled hypertension but rather were the result of his patent foramen ovale.  The examiner based his opinion on the Veteran having evidence of multiple CVAs involving both sides of the brain that would suggest the possibility of an embolic phenomenon, imaging studies showed no significant carotid artery disease, which would also support a different etiology for his strokes, namely an embolic phenomenon, and the Veteran's blood pressure readings on several occasions showed only minimal elevations in systolic pressure.  His diastolic blood pressures were never noted to be over 90.  Based on these few minimally elevated systolic blood pressure readings the examiner found that it would be very unlikely that this would be the cause of his CVAs.  The examiner summarized that it was his opinion that the Veteran's CVAs were the result of his patent foramen ovale and not the result of untreated hypertension.

In June 2012 a VA medical expert opinion was obtained.  The expert noted that the Veteran presented to medical attention in December 2009 with left hemiparesis, involving the arm and leg, as well as some slurring of speech.  The Veteran was noted to not be on aspirin, antihypertensive, or antihyperlipidemic therapy.  The Veteran had a family history of hypertension, and his mother had a personal history of cerebrovascular disease.  The Veteran was evaluated and was diagnosed with a brain infarct in the right middle cerebral artery territory, with occulusion of the artery on MRA but not CTA.  The Veteran had a patent right to left cardiac atrial shunt, a suspected PFO, was detected by echocardiography, and a limited hypercoagulable battery was noted to have been negative.  The systolic blood pressure readings were in the 135 to 165 mmHg range.  

The expert noted that relevant tests including an electroencephalogram (EEG) showed an abnormal recording but no seizures, and a mildly elevated homocystine level of 12.  The brain CT and MRI studies showed evidence of a prior lacunar brain infarct in the left basal ganglia region, in addition to chronic microvascular disease.  The Veteran was treated conservatively with antiplatelet therapy, lisonapril, simvastatin, and rehabilitation.  The left hemiparesis persisted.

The Veteran's blood pressure readings dating back to April 2006 indicated that the systolic blood pressure fluctuated within the high-normal and mildly elevated range.  There was no diastolic hypertension.  It was noted that no pharmacological treatment was provided and the Veteran was instructed regarding the need for a healthy diet and to quit smoking.

The Veteran's history of smoking and hyperlipidemia were discussed by the expert.  The expert noted that the Veteran's total cholesterol was never more than 200 mg/dl, that the Veteran was advised regarding diet, and that no pharmacological treatment was provided.  The Veteran's doctor was noted to have indicated that the Veteran did not follow the diet.

The expert noted that the Veteran had a brain infarct ("stroke") of unknown etiology and that given the radiological findings it was strongly suspected to be secondary to brain embolism.  The expert noted that the cardiac PFO may have been its cause, but that remained speculative.

The Veteran was reported to have had several risk factors for stroke, some not-treatable.  These included his age and gender, family history of cerebrovascular disease, history of smoking, hypertension, hyperlipidemia, hyperhomocysteinemia, and the finding of the cardiac PFO.  The expert stated that it is much more likely than not, these risk factors, together, caused the Veteran's stroke.  The expert continued to state that uncontrolled hypertension is a major risk factor, and it contributed to the stroke.

The expert noted that the Veteran suffered from mild hypertension, and blood pressure readings fluctuated; however, starting in March 2008, blood pressure readings were frequently high and they should have been treated with medication and that further monitoring was not an appropriate approach and dietary control was unlikely to have been sufficient in a man with a body mass index (BMI) of 22.9.  The expert found that the treatment of hypertension in this case did not meet a reasonable standard of care.  

The expert further noted that the treatment of the Veteran's hyperlipidemia with dietary control alone was unlikely to have been sufficient and the Veteran should have been treated with a statin.

The expert reported that control of the blood pressure and hyperlipidemia would have certainly decreased the stroke risk.  The expert noted, however, that it is unknown whether this would have prevented the stroke.  It was noted that the neuro-imaging studies showed evidence of clinically silent, chronic, cerebrovascular disease in December 2009 and that these changes were noted to usually take years to develop.

The expert noted that to the best of his knowledge there are no scientific data to give exact estimates of stroke risk reduction by treatment for hypertension and hyperlipidemia in a complex case like the Veterans.  The stroke may have been secondary to the PFO and there were several stroke risk factors.  The expert opined that in his clinical judgment, it is less likely than not (probability less than 50 percent) that the Veteran's cerebrovascular accident and residuals were due to carelessness, negligence, lack of proper skill, or error in judgment, in rendering care for the Veteran's hypertension and/or hyperlipidemia by a reasonable health care provider.

The Board finds that entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, for residuals of cerebrovascular accident, is warranted.  The Veteran has been noted to have residuals of a cerebrovascular accident, including persistent left hemiparesis.  As such, the Board finds that the Veteran has additional disability.  A VA medical examiner in June 2010 rendered the opinion that the Veteran's minimally elevated blood pressure was unlikely to cause the Veteran's CVAs.  In addition, the examiner rendered the opinion that the Veteran's CVAs were the result of the Veteran's patent foramen ovale.  However, after consideration of the entire claims file, a VA medical expert found that the treatment rendered for hypertension by the VA physician who treated the Veteran prior to his cerebrovascular accident did not meet a reasonable standard of care.  As such, although the VA expert noted that the Veteran's stroke was most likely due to a number of risk factors, the expert continued to state that uncontrolled hypertension is a major risk factor, and it contributed to the stroke.  Therefore, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's cerebrovascular accident and resultant residuals are causally related to the care provided by VA for the Veteran's hypertension.  In addition, the Board finds that as the VA expert rendered the opinion that the treatment rendered for the Veteran's hypertension did not conform with a reasonable standard of care, the Board finds that the cerebrovascular accident and its resultant residuals are due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care.  Therefore, entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, for residuals of cerebrovascular accident, is granted.


ORDER

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, for residuals of cerebrovascular accident, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


